i          i      i                                                                 i   i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00153-CR

                                          Jayson DE ALVA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008 CR4915
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Jayson De Alva filed a notice of appeal seeking to appeal from a sentence imposed on

November 19, 2008. The judgment was in accordance with De Alva’s plea bargain agreement, and

the record does not contain a trial court’s certification showing De Alva has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH